UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Global Utilities Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2009 Date of reporting period: January 31, 2009 Item 1. Schedule of Investments: Putnam Global Utilities Fund The fund's portfolio 1/31/09 (Unaudited) COMMON STOCKS (98.7%)(a) Shares Value Electric utilities (78.5%) Alliant Energy Corp. 101,234 $2,918,576 Chubu Electric Power, Inc. (Japan) 128,400 3,648,127 CLP Holdings, Ltd. (Hong Kong) 562,000 3,809,852 CMS Energy Corp. 953,190 11,199,983 Dominion Resources, Inc. 115,650 4,068,567 Duke Energy Corp. 558,201 8,456,745 E.On AG (Germany) 767,136 24,656,205 Edison International 229,945 7,489,309 Electric Power Development Co. (Japan) 194,600 7,478,348 Electricite de France (France) 297,353 14,542,080 Entergy Corp. 198,107 15,127,451 Exelon Corp. 418,452 22,688,467 FirstEnergy Corp. 264,456 13,220,155 FPL Group, Inc. 142,196 7,330,204 Great Plains Energy, Inc. 144,200 2,749,894 Hong Kong Electric Holdings, Ltd. (Hong Kong) 705,000 4,138,158 Iberdrola SA (Spain) 1,743,165 13,514,105 ITC Holdings Corp. 81,100 3,404,578 Kansai Electric Power, Inc. (Japan) 72,100 1,975,642 Kyushu Electric Power Co., Inc. (Japan) 361,200 9,410,825 National Grid PLC (United Kingdom) 1,140,750 10,662,813 Northeast Utilities 115,305 2,744,259 NV Energy, Inc. 933,225 10,013,504 PG&E Corp. 443,956 17,167,779 PNM Resources, Inc. 66,713 669,799 Public Power Corp. SA (Greece) 427,878 7,144,790 Public Service Enterprise Group, Inc. 161,840 5,109,289 Red Electrica Corp. SA (Spain) 45,477 1,869,548 RWE AG (Germany) 196,459 15,250,942 Scottish and Southern Energy PLC (United Kingdom) 436,010 7,512,544 Terna SPA (Italy) 581,901 1,766,073 Tohoku Electric Power Co., Inc. (Japan) 143,100 3,677,725 Tokyo Electric Power Co. (Japan) 286,400 8,949,202 Wisconsin Energy Corp. 90,078 4,015,677 Natural gas utilities (15.7%) Centrica PLC (United Kingdom) 3,000,092 11,166,290 Gaz de France SA (France) 486,941 18,669,278 Osaka Gas Co., Ltd. (Japan) 1,668,000 7,092,433 Sempra Energy 154,043 6,753,245 Toho Gas Co., Ltd. (Japan) 185,000 1,127,310 Tokyo Gas Co., Ltd. (Japan) 2,302,000 10,843,337 Power producers (3.9%) AES Corp. (The) (NON) 685,948 5,425,847 Cheung Kong Infrastructure Holdings, Ltd. (Hong Kong) 1,042,000 3,904,193 NRG Energy, Inc. (NON) 186,400 4,354,304 Utilities and power (0.1%) Babcock & Brown Wind Partners (Australia) 888,756 477,017 Water Utilities (0.5%) Severn Trent PLC (United Kingdom) 115,888 1,823,834 Total common stocks (cost $343,909,003) SHORT-TERM INVESTMENTS (0.7%)(a) Shares Value Federated Prime Obligations Fund 2,388,086 $2,388,086 Total short-term investments (cost $2,388,086) TOTAL INVESTMENTS Total investments (cost $346,297,089) (b) NOTES (a) Percentages indicated are based on net assets of $354,581,941 . (b) The aggregate identified cost on a tax basis is $346,808,973, resulting in gross unrealized appreciation and depreciation of $47,867,491 and $42,270,075, respectively, or net unrealized appreciation of $5,597,416. (NON) Non-income-producing security. DIVERSIFICATION BY COUNTRY Distribution of investments by country of issue at January 31, 2009 (as a percentage of Portfolio Value): United States 44.6% Japan 15.4 Germany 11.3 France 9.4 United Kingdom 8.8 Spain 4.4 Hong Kong 3.4 Greece 2.0 Italy 0.5 Other 0.2 Total 100.0% Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At January 31, 2009, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which by Putnam Investment Management, LLC (Putnam Management), the funds manager, a wholly-owned subsidiary of Putnam Investments, LLC does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. The Standard establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of January 31, 2009: Valuation inputs Investments in securities Other financial instruments Level 1 $157,295,718 $ Level 2 195,110,671 Level 3 Total $352,406,389 $ Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Global Utilities Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: April 1, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: April 1, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: April 1, 2009
